DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.


A) 
The amendment filed on 07/26/2022 has been acknowledged. 

Amendment Summary
Claims 1 and 9 are amended. 
Claims 6 and 14 are cancelled.
Response to Arguments/Amendment
A)
Applicant’s arguments with respect to claims #1-5 and 9-13 have been considered but are moot because the arguments do not apply to the combination of the references being used for the current rejection of the above claim.


B)
 Applicant’s arguments with respect to claims #7 and 8  have been considered but they are not persuasive.


Applicant submits that the cited references, Shah and Venkataraman, taken alone or in combination, fail to disclose or suggest "determining that the cDRX long cycle equals the DRX cycle by determining that a parameter longDRX of cDRX of the data service SIM and a parameter defaultPagingcycle of DRX of the call service SIM are configured to be equal, ... and
increasing the DRX cycle based on a DRX cycle changing response sent by the base station, wherein a new DRX cycle after the increasing is greater than the cDRX long cycle."



Examiner respectfully disagrees with applicant remarks and arguments as Sha specifically described about the two different DRX cycle being equal. Sha also teaches about requesting a modification in the DRX cycle by adding an offset value to the timing of DRX. as to avoid collision (See [0077]; taking action to obtain a new offset value may comprise transmitting a request to the first RAT network to assign a new offset value).

Therefore the rejection for claims 1-5 and 7-13 remains as per above Examiner answer to the applicant argument. The request to eliminate rejection has been denied. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sha (WO 2015/180059 A1) in view of Venkataraman  (US 2020/0053830 A1) and further in view of Ekici (US 2014/0204817 A1).

Regarding Claim 1, 9
Shah teaches a method for resolving a dual Subscriber Identity Module (DS) paging conflict (See [0004]), applied to user equipment (UE) (Fig.1(UE)), 

the method comprising:

acquiring a Connected Discontinuous Reception (cDRX) long cycle for paging a data service Subscriber Identity Module (SIM) (See Fig.7; [0070]; UE performing CDRX on an LTE network) in a Long Term Evolution (LTE) connected state (See [0070]; FIG. 7 a UE performing CDRX on an LTE network) and a Discontinuous Reception (DRX) cycle for paging a call service SIM (See [0027]; [0070]; the UE determines to monitor another RAT (e.g., IxRTT, GSM) network for pages) in an idle state (See [0070]; monitoring pages on another RAT while the 1st RAT is in connected state);

in response to determining that the cDRX long cycle equals the DRX cycle (See [0070]; equal to DRX cycle produces collision), sending a DRX cycle changing request to a base station associated with the data service (See [0072]; [0077]; transmitting a request to the first RAT network to assign a new offset value); and

resetting the DRX cycle (See [0071-0072]; changed cycle for receiving paging from second RAT) based on a DRX cycle changing response sent by the base station (See Fig.8(806); [0072]; [0077]; request different cycle from second RAT)  wherein a new DRX cycle after the resetting differs from the cDRX long (See Fig.8(806); [0072]; [0077]; offset value is added to the new DRX cycle) .

But Shah fails to explicitly recite
sending a DRX cycle changing request to a base station 
associated with the call service


However in analogous art,
Venkataraman teaches about sending a DRX cycle changing request to a base station associated with a call service (See [0010]; [0106-0107]; [0116-0117]).

Sha and Venkataraman are analogous art, because they all pertain to wireless communication technology with UE linked to at least two different networks. Sha teaches about requesting DRX cycle changed to a connected data base station. Venkataraman teaches about sending a DRX cycle changing request to a base station associated with a call service. Sha could use Venkataraman features in order to not disrupt the first network data session and changed the DRX cycle related to call. Therefore it would have been obvious to one of ordinary skill at the time of the filling of the application to combine Sha and Venkataraman as to obtain an efficient dual operational UE.


Sha and Venkataraman fail to determine that 
determining that the cDRX long cycle equals the DRX cycle by determining that a
parameter longDRX of cDRX of the data service SIM and a parameter
defaultPagingcycle of DRX of the call service SIM are configured to be equal;

However in an analogous art,
Ekici teaches about determining a configured PS DRX cycle length equal to a configured CS DRX cycle length by the radio networks (See [0016]) and the radio networks can configure  the DRx cycles as to obtain different length (See [0020-0022]). The term length implied a parameter is used for the comparison. 


Sha, Venkataraman and Ekici are analogous art, because they all pertain to wireless communication technology with UE linked to at least two different networks. Sha teaches about requesting DRX cycle changed to a connected data base station. Venkataraman teaches about sending a DRX cycle changing request to a base station associated with a call service. Ekici teaches about determining a  PS DRX cycle length equal to a CS DRX cycle length configured by network radio technology base station. Sha and Venkataraman could use Ekici features in order to specifically calculate the real length of DRx cycle as be able to easily modify their parameters cycle length depending on applications uses.  Therefore it would have been obvious to one of ordinary skill at the time of the filling of the application to combine Sha, Ekici and Venkataraman as to obtain an efficient dual operational UE.



Regarding Claim 7,
Shah teaches a method for resolving a dual Subscriber Identity Module (DS) paging conflict (See [0004]), applied to user equipment (UE) (Fig.1(UE)), 

the method comprising:

acquiring a Connected Discontinuous Reception (cDRX) long cycle for paging a data service Subscriber Identity Module (SIM) (See Fig.7; [0070]; UE performing CDRX on an LTE network) in a Long Term Evolution (LTE) connected state (See [0070]; FIG. 7 a UE performing CDRX on an LTE network) and a Discontinuous Reception (DRX) cycle for paging a call service SIM (See [0027]; [0070]; the UE determines to monitor another RAT (e.g., IxRTT, GSM) network for pages) in an idle state (See [0070]; monitoring pages on another RAT while the 1st RAT is in connected state);

in response to determining that the cDRX long cycle equals the DRX cycle (See [0070]; equal to DRX cycle produces collision), sending a DRX cycle changing request to a base station associated with the data service (See [0072]; [0077]; transmitting a request to the first RAT network to assign a new offset value); and

resetting the DRX cycle (See [0071-0072]; changed cycle for receiving paging from second RAT) based on a DRX cycle changing response sent by the base station (See Fig.8(806); [0072]; [0077]; request different cycle from second RAT)  wherein a new DRX cycle after the resetting differs from the cDRX long (See (See Fig.8(806); [0072]; [0077]; offset value is added to the new DRX cycle) .

But Shah fails to explicitly recite
sending a DRX cycle changing request to a base station 
associated with the call service


However in analogous art,
Venkataraman teaches about sending a DRX cycle changing request to a base station associated with a call service (See [0010]; [0106-0107]; [0116-0117]).

Sha and Venkataraman are analogous art, because they all pertain to wireless communication technology with UE linked to at least two different networks. Sha teaches about requesting DRX cycle changed to a connected data base station. Venkataraman teaches about sending a DRX cycle changing request to a base station associated with a call service. Sha could use Venkataraman features in order to not disrupt the first network data session and changed the DRX cycle related to call. Therefore it would have been obvious to one of ordinary skill at the time of the filling of the application to combine Sha and Venkataraman as to obtain an efficient dual operational UE.



Regarding Claim 2, 10
Sha and Venkataraman teach all the features with respect to Claim 1, 9 and Venkataraman further teaches
             wherein sending the DRX cycle changing request to the base
station associated with the call service SIM comprises one of:

determining a target DRX cycle, including the target DRX cycle in the DRX cycle
changing request (See [0115-0116]; request DRX cycle value changed to avoid collisions), and sending the DRX cycle changing request to the base station (See [0115-0116]; request DRX cycle value changed to avoid collisions) or

including request information in the DRX cycle changing request (See [0115-0116]; request DRX cycle value changed to avoid collisions), the request
information being configured to request the base station to assign the new DRX cycle (See [0115-0116]; request addressed to base station DRX cycle value (High) changed to avoid collisions).

(The term “or” indicates that at least one of the limitation cab be treated in the analysis)



Regarding Claim 3, 11
Sha and Venkataraman teach all the features with respect to Claim 2, 10 and Venkataraman further teaches 

               before resetting the DRX cycle based on the DRX cycle changing
response sent by the base station, further comprising:

receiving the DRX cycle changing response sent by the base station, the DRX cycle changing response comprising the new DRX cycle (See [0115-016]; base station transmit new DRX cycle to UE), 
the new DRX cycle equaling the target DRX cycle or differing from the target DRX cycle (See [0115-016]; Higher DRX cycle or Network specified cycle ),.


Regarding Claim 4, 12
Sha and Venkataraman teach all the features with respect to Claim 1, 9 and Venkataraman further teaches 
              wherein sending the DRX cycle changing request to the base
station associated with the call service SIM comprises:


instructing a Network Access Service (NAS) module to send the DRX cycle changing request (See [0115-0116]; NAS registration uplink message); and
sending, using the NAS module, the DRX cycle changing request to the base station (See [0115-0116]; NAS registration uplink message).


Regarding Claim 5, 13
Sha and Venkataraman teach all the features with respect to Claim 4, 12 and Venkataraman further teaches 
            wherein the DRX cycle changing request is included in one of a
tracking area update request or an attach request (See [0115-0116]; during an NAS registration uplink message or signaling to Base Station).


Regarding Claim 6, 13
Sha and Venkataraman teach all the features with respect to Claim 1, 9 and Venkataraman further teaches 
wherein resetting the DRX cycle based on the DRX cycle changing response sent by the base station comprises:


increasing the DRX cycle based on the DRX cycle changing response sent by the base station (See [0116-0117]; UE may increase the DRX cycle according to response received).



Regarding Claim 8,
Sha and Venkataraman teach all the features with respect to Claim 7 and Venkataraman further teaches 

wherein generating the DRX cycle changing response based on the DRX cycle changing request, and sending the DRX cycle changing response to the UE comprises one of:

in response to determining that the DRX cycle changing request includes a target DRX cycle, and that the target DRX cycle is not supported (See [0115-0117]; [0146]; negotiation between UE and Network), 
configuring a new DRX cycle, including the new DRX cycle in the DRX cycle changing response, and sending the DRX cycle changing response to the UE  (See [0115-0117]; [0146]; new offset value are created between UE and Network),; or


in response to determining that the DRX cycle changing request includes no target DRX cycle  (See [0115-0117]; [0131]; negotiation between UE and Network to eliminate collision), 
configuring the new DRX cycle, including the new DRX cycle in the DRX cycle changing response, and sending the DRX cycle changing response to the UE  (See [0115-0117]; [0131]; new offset value are created between UE and Network);.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646